DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  the set of parenthesis around “(HTC coal)” makes the claim confusing because the examiner does not know if the limitation within the parenthesis is positively recited.  Perhaps amend the claim from “coal (HTC coal)” to “hydrothermal carbonized coal”. Appropriate correction is required.
Claim 22-23 is objected to because of the following informalities:  the set of parenthesis around “(BET….9277)” makes the claim confusing because the examiner does not know if the limitation within the parenthesis is positively recited.  A possible amendment may be: “BET nitrogen surface area according to ….9277”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the limitation “such as” renders the claim indefinite.  The examiner suggests amending the claim to read “….green waste, wood waste, sawdust and algae.”
Regarding claim 34, the limitation “further comprises 5 to 100 phr of at least on HTC carbon” renders the claim indefinite because it is unclear whether this is in addition  to the HTC coal  and therefore is a third ingredient, or if it is the same as  the original HTC coal.  The examiner will assume it is the same ingredient.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 22-25, 27-28 and 31-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittmann et al (DE 10 2016 201801, please see machine translation for English language translation and mapping).
Regarding claim 16, Wittmann teaches a sulfur crosslinkable ([0105]) rubber mixture comprising at least one diene rubber ([0159]) and a HTC coal ([0024]) produced by hydrothermal carbonization of at least one starting substance ([0022]).
Regarding claims 22-s23, Wittmann teaches that the STSA area ranges from 10 to 80 m2/g ([0047]) and that the BET surface area differs from the STSA surface area by a maximum of 10 % ([0048]) and therefore reads on the recited BET surface area. 
Regarding claim 24, Wittmann teaches that the starting substance is at least one biomass ([0021]).
Regarding claim 25, Wittmann teaches that the starting substance is at least one biomass ([0021]) which can be a degradation product such as waste or fermentation products ([0022]).
Regarding claim 27, Wittmann teaches that the biomass is selected from green waste and wood ([0022]).
Regarding claim 28, Wittmann teaches that the starting material can be sugar ([0022]).
Regarding claim 31-32, Wittmann teaches that the composition is devoid of any further reinforcing filler ([0086]/[[0093]) such as carbon black or silica ([0086]).
Regarding claim 33, Wittmann teaches that the rubber mixture further contains a carbon black ([0097]).
Regarding claim 34, Wittmann teaches that the composition comprises 10 to 150 phr of the HTC carbon ([0110]).
Regarding claim 35, the limitation “incorporated in at least one of a sidewall, horn profile…and subjected to sulfur vulcanization” is an intended use limitation and does not carry much patentable weight.  
Claim(s) 15-25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sealey et al (US 2011/0028257).
Regarding claims 16-21, 24-25 and 30, Sealey teaches a sulfur crosslinkable rubber composition (Examples) comprising at least one diene rubber (Examples) and a carbonized coal ([0026]) made from a biomass ([0025]).  The limitations regarding the hydrothermal carbonization are product by process limitations and do not carry much patentable weight.
	Regarding claims 22-23, Sealey teaches that the nitrogen surface area is from 200 m2/g or greater ([0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 24-29 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 2013-124346, please see machine translation for mapping) in view of Dua et al (US 2013/0004408).
	Regarding claims 16-19, 24-28 and 30, Abe teaches a sulfur crosslinkable (page 12) rubber mixture comprising at least one diene rubber (pages 7 and 8).  Abe teaches the incorporation for a mesoporous carbon (coal) (Abstract), however fails to teach that this mesoporous carbon is made by hydrothermal carbonization.
	Dua teaches a mesoporous carbon material (Abstract) which is made via hydrothermal carbonization ([0007]) from biomass ([0013]) and can include a biomass and biomass waste ([0012]-[0013]) including sawdust and lignin.   It uses a salt such as zinc chloride ([0015]).  It occurs at a temperature of up to 800 C ([0008]) and a pressure up to 23,000 kPa (230 bar) ([0014]).
	It would have been obvious to a person of ordinary skill at the time of the invention to use the mesoporous carbon material of Dua as the carbon material of Abe.  One would have been motivated to do so in order to use carbon precursors which are waste materials and therefore would be sustainable (Dua, [0031]).
	Regarding claim 29, modified Abe teaches that the starting material can be glucose (Dua, [0058]).
	Regarding claims 31-32, Abe teaches that the composition can be a masterbatch of only the rubber and the coal (page 7) and therefore, would be devoid of silica and/or carbon black.  
	Regarding claim 33, Abe teaches that the composition can further comprise fillers (page 7) such as carbon black or silica (page 9).
	Regarding claim 34, Abe teaches that the composition can contain from 1-30 phr or 11-990 phr of the coal (page 7).
Regarding claim 35, Abe teaches that the composition is incorporated into a sidewall (page 9) and subjected to sulfur vulcanization (Examples).
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 2013-124346, please see machine translation for mapping) in view of Dua et al (US 2013/0004408) and Jain et al (WO 2016/072932).
The discussion regarding Abe in paragraph 10 above is incorporated here by reference. 
Regarding claims 20-21, modified Abe teaches that the salt added can be zinc chloride or phosphoric acid, or an inorganic acid ([0015]), however fails to teach the addition of LiCl, NaCl or KCl.
Jain teaches a hydrothermal carbonization process which uses zinc chloride, phosphoric acid or an inorganic acid as well as metal chlorides (page 5).  While it does not explicitly teach lithium, sodium or potassium as the metal, given that these three are among the most common metals, the recitation of metal chlorides would include these three species.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the metal chlorides of Jain as the salt or in addition to the salt of modified Abe.  It would have been nothing more than using a known compound in a known process to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764